—In an action to foreclose a mortgage, the defendant, Christopher Knab appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated June 22, 1999, as denied his motion to vacate the judgment of foreclosure and set aside the foreclosure sale.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court properly declined to vacate the judgment of foreclosure entered upon his default, as he failed to demonstrate a reasonable excuse for his default and a meritorious defense (see, CPLR 5015; Citicorp Mtge. v Rodelli, 249 AD2d 736).
The Supreme Court properly declined to set aside the fore*603closure sale. It is well settled that a foreclosure sale may be set aside when “fraud, collusion, mistake or misconduct casts suspicion on the fairness of the sale” (Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 407; see also, Crossland Mtge. Corp. v Frankel, 192 AD2d 571, 572). Under the circumstances of this case, we are satisfied that the sale was fair.
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, P. J., O’Brien, Ritter and Goldstein, JJ., concur.